Citation Nr: 1422630	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  07-29 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for rhinitis (previously claimed as a respiratory disorder).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from August 1984 to April 1988, and in the Air Force from September 1990 to July 1991 and from September 2001 to November 2002.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In December 2011, the Veteran testified before the undersigned at a Travel Board hearing at the RO; a transcript of that hearing is of record.

In April 2012 and November 2013, the Board remanded this matter for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  There are duplicative documents on Virtual VA.  


FINDING OF FACT

Perennial rhinitis is related to service.


CONCLUSION OF LAW

Rhinitis was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken herein below is fully favorable to the Veteran, further discussion of VCAA is not required at this time.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Initially, we note that the Veteran has a record of a variety of upper respiratory track impairments, to include sinus congestion, sinusitis and perennial rhinitis.  Clearly, some of the manifestations overlap and the most likely diagnosis post service is rhinitis.  This diagnosis also appears to be consistent with his ongoing report of post nasal drip and resulting cough.  The issue before the Board is whether the post service diagnosis of rhinitis is consistent with in-service manifestations, regardless of diagnostic label.

The Veteran currently has perennial rhinitis.  See January 2014 VA Examination Report.  There is evidence of in-service sinus congestion and sinus drainage which was assessed as "viral syndrome" during his first period of active duty service in the Navy.  At the May 1987 examination, the Veteran checked "don't know" for ear, nose, or throat trouble.  Periodic examinations have revealed no sinus problems or complaints.  However, service treatment records from May 2000 show that the Veteran has had a persistent cough, which "fits the description of post-nasal drip."  Thus, during his latter period of active duty service, the Veteran was shown to have a respiratory disability.  Post-service treatment records in 2004 and 2005 confirm that the Veteran had chronic postnasal drip.  Furthermore, private treatment records from 1993 to 2007 show intermittent treatment for upper respiratory complaints.

The Veteran contends that he has had post-nasal drip that triggered an intermittent productive daily cough (beginning around 1996).  The June 2012 VA examiner commented that the Veteran's "post-nasal drip and cough were related to the stimulus of the pharyngeal mucous, [which] are most consistent with allergic rhinitis with secondary post-nasal drip with secondary cough."  However, as this examiner indicated that the Veteran did not have a "primary respiratory process" and did not provide a relationship to service, the Board remanded for a new examination and opinion.  Still, the examiner's medical findings as to the Veteran's rhinitis are competent and probative evidence.

At the January 2014 VA examination, the Veteran was diagnosed with perennial rhinitis based upon the in-person examination and a review of the Veteran's history and medical records.  Ultimately providing a negative nexus to service, the examiner indicated that the Veteran's sinus problems appeared to exist from 2004 and may have been a contributing condition to his cough.  She was "unable to find a nexus to events during active service" and found no other respiratory conditions.  Although competent, the Board limits the probative value of this examiner's opinion as the Veteran's respiratory problems clearly presented prior to 2004 as summarized by the examination report and as contended by the Veteran.  

The Board acknowledges that lay persons are competent to testify as to their observations, such as the onset of when the Veteran experienced respiratory problems, such as post-nasal drip and coughing, and the duration of such symptoms.  The Board finds such lay statements from the Veteran to be competent.  See Layno, 6 Vet. App. at 470.  Furthermore, we find that such statements are credible as the Veteran's complaints of respiratory symptomatology (both during service and thereafter) are supported by the record.  See Barr, 21 Vet. App. at 308.  The Veteran's in-service complaints of post-nasal drip and coughing were later validated by a diagnosis of perennial rhinitis.  See Jandreau, 492 F.3d at 1376-77.  Thus, the Board finds that it is as likely as not that the Veteran had an onset of his perennial rhinitis in service.  

Considering the entire record, including the competent and credible lay assertions, the Board finds that the Veteran's rhinitis as likely as not had its clinical onset during the Veteran's period of service.  See 38 C.F.R. § 3.303(a).  In resolving any reasonable doubt in the Veteran's favor, service connection is warranted.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for perennial rhinitis is granted.



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


